         Case 1:18-cv-01784-MMS Document 18 Filed 04/16/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                     Plaintiff,                           No. 18-1784C

          v.                                              (Chief Judge Sweeney)

 UNITED STATES,

                     Defendant.


                     DEFENDANT’S MOTION FOR AN
           ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT

       Defendant, the United States, respectfully requests that the Court grant a 17-day

enlargement of time, from April 16, 2019, to and including May 3, 2019, to respond to the

complaint in this action. On April 15, 2019, plaintiff’s counsel’s office advised us that plaintiff

does not consent to this motion and intends to file an opposition to this motion.

       This is a military pay case. Between the date when plaintiff filed the complaint and

January 22, 2019, the date our response originally was due, undersigned counsel was furloughed

for several weeks and was only able to perform minor work on his cases, including filing

motions to stay proceedings due to the lapse in appropriations. Counsel’s lengthy absence from

the office during this time period and inability to perform any meaningful substantive work on

this case was beyond his control.

       On January 18, 2019, the Court issued an order staying this case pending Congress’

appropriation of funds to the Department of Justice. ECF No. 9. The Court lifted the stay on

February 6, 2019. ECF No. 11. On February 20, 2019, the Court set a revised deadline of April

5, 2019 for the Government to respond to the complaint. ECF No. 13. On April 8, 2019, the
         Case 1:18-cv-01784-MMS Document 18 Filed 04/16/19 Page 2 of 3



Court granted our motion for an enlargement of time of 11 days to respond to the complaint. An

additional enlargement of time still is required.

       We have worked diligently on our response to the complaint, submitted our draft

response to agency counsel for review, and have received back comments and suggested changes

to the draft response. Prior to finalizing our response, additional work must be performed,

including further revising the draft response (including taking into account the agency’s

comments), submitting the revised draft response for internal Department of Justice review,

making any additional changes that may be required, and if there are any additional changes as a

result, resubmitting the draft response to the agency additional review. Further, once this review

process is complete, we must finalize our response for filing.

       Although we had anticipated filing our response to the complaint by current deadline,

undersigned counsel had other work that unexpectedly required significant attention in recent

days, most particularly Randle v. United States, Fed. Cir. No. 19-1674 (informal response brief

and appendix filed on April 15, 2019, subject to the Court’s compliance review). And as

discussed in our prior motion for an enlargement of time, counsel had other matters that required

attention recently, including North Wind Site Services, LLC v. United States, Fed. Cl. No. 19-

148C, a bid protest in which we filed our reply on April 2, 2019, and the Court conducted a

telephonic oral argument on April 5, 2019.

       In addition, undersigned counsel will be out of the office on previously planned leave

beginning on April 18, 2019, and will not return to the office until at least April 29, 2019.

Although we regret having to seek an additional enlargement of time, it is necessary to enable us

to submit a response to that we believe will best assist the Court in resolving this case.
        Case 1:18-cv-01784-MMS Document 18 Filed 04/16/19 Page 3 of 3



       For these reasons, we respectfully request that the Court grant this motion for an

enlargement of time.

                                             Respectfully Submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ROBERT E. KIRSCHMA, JR.
                                             Director

                                             s/ Douglas K. Mickle
                                             DOUGLAS K. MICKLE
                                             Assistant Director

                                             s/ Richard P. Schroeder
                                             RICHARD P. SCHROEDER
                                             Trial Attorney
                                             Commercial Litigation Branch
                                             Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 480
                                             Ben Franklin Station
                                             Washington, D.C. 20044
                                             Tel: (202) 305-7788
                                             email: richard.schroeder@usdoj.gov

Dated: April 16, 2019
